Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 11/20//2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-5, 7-13 and 15-20 are pending in this Office Action. Claims 6 and 14 have been cancelled. Claims 1, 9 and 17 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments with respect to claims 1-5, 7-13 and 15-20 have been fully considered but they are not persuasive.

Regarding claims 1, 9 and 17, the amended claims 1, 9 and 17, introduce new limitations. The applicant argued that Kroepfl in view of Corbett and Sibiryakov does not teach the newly added limitations.
In response to the amendment and the argument, Examiner respectfully submits Kroepfl in view of Corbett and Ding explicitly teaches the features as the amended claims 1, 9 and 17 per the rejection under 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroepfl et al. (US Pub. No. 2010/0310182 A1), hereinafter “Kroepfl” in view of Corbett et al. (US Pub. No. 2016/0267610 A1), hereinafter “Corbett” and Ding et al. (US Pub. No. 2014/0217275 A1), hereinafter “Ding”.
Regarding claim 1, Kroepfl teaches a computing system comprising: 
a network interface (Kroepfl, See Figure 1 element 118 I/O ports) configured to receive image data (Kroepfl, See [0035], The method includes receiving a first image and a second image); and 
a processor (Kroepfl, See Figure 1 element 114 Processors) configured to determine image point pairings between image points of a first image and image points of a second image based on content included in the first and second images; plot the image point pairings as points on a graph, respectively (Kroepfl, See [0035], … The method also includes identifying points of interest. The identification of points of interest includes identifying a first plurality of interest points of the first image and identifying a second plurality of interest points of the second image. The method also includes determining feature vectors associated with each of the points of interest. The determination of feature vectors includes determining a feature vector for each of the first plurality of interest points resulting in a first plurality of feature vectors and determining a feature vector for each of the second plurality of interest points resulting in a second plurality of feature vectors. The method also includes identifying an orientation of the feature vectors. Identifying the orientation of the feature vectors includes identifying a first orientation selection comprised of one or more of the second plurality of feature vectors having an orientation within a predefined angular range of a first selection of the first plurality of interest points and identifying a second orientation selection comprised of one or more of the second plurality of feature vectors having an orientation within the predefined angular range of a second selection of the first plurality of interest points. The method also includes identifying matching points of interest in the first image and the second image. Identifying matching points of interest includes matching one or more of the first selection of the first plurality of interest points with one or more of the first orientation selection and matching applying a homography model to the matched points of interest to identify one or more points of interest that are outliers of the matching points of interest. Additionally, the method includes removing the one or more points of interest that are outliers to result in a first selection of matched points of interest. Further, the method includes augmenting each feature vector associated with the first selection of matched points of interest. A feature vector of a point of interest associated with the first image is augmented with a projected location of the point of interest onto the second image. A feature vector of a point of interest associated with the second image is augmented with a location of the point of interest associated with the second image. The method also includes identifying matching points of interest in the first image and the second image utilizing the augmented feature vectors. The method also includes determining the first image and the second image are related, wherein the first image and the second image are related when a confidence value is above a predefined threshold. The method also includes associating the known identity with the known geographic location.  See [0092], Turning to FIG. 15 that depicts an image 1500. The image 1500 is a compiled image that includes both a first image and a second image as well as a visual depiction of a plurality of matched points of interest. For example, the image 400 of FIG. 4 and the image 500 of FIG. 5 are compiled to form the image 1500. The image 1500 is merely a graphical illustration of a plurality of points that have been identified as being matching points of interest among the first and second images. Therefore, the generation of the image 1500 (as well as all images of FIGS. 4-20) is not necessary in an embodiment of the present invention, but aids in the discussion of the present invention), 
wherein, in response to an amount of the matching image point pairings being greater than a predetermined threshold, the processor is configured to determine that the first image and the second image are captured of the same item (Kroepfl, See [0035], … The method also includes determining the first image and the second image are related, wherein the first image and the second image are related when a confidence value is above a predefined threshold. The method also includes associating the known identity with the known geographic location), and transmit information about the first and second images captured of the same item to an application (Kroepfl, See [0134], … In an exemplary embodiment, the association is stored in a data store for purposes of providing relevant results to location-based searches). 
Furthermore, Corbett teaches a network interface configured to receive image data; and a processor configured to determine image point pairings between image points of a first image and image points of a second image based on content included in the first and second images, wherein, in response to an amount of the matching image point pairings being greater than a predetermined threshold, the processor is configured to determine that the first image and the second image are captured of the same item, and transmit information about the first and second images captured of the same item to an application (Corbett, See [0021], FIG. 1A depicts examples of data representing property listings. In FIG. 1A a data warehouse 130 may include data representing property listings 110 that are stored in data warehouse 130. Although one such property listing is depicted in example 100, the data warehouse 130 may include several property listings 110, such as several hundred thousand to several million or more, for example. The data representing each property listing may include data for one or more images 111 (e.g., photos of vacation rental units, real property, etc.), an image identifier 113 associated with each image 111, a listing identifier 114 associated with each listing attributes associated with each property listing (e.g., zip code, address, number of bed rooms, number of bath rooms, number of sleeps, a geolocation, etc.). For each property listing 110, the data representing each image 111 may be received by a thumb printing function (e.g., a thumb printing algorithm) configured to generate a summary data value 112 for each image. For example, summary data value 112 may constitute a summary data value 112 of digital data in image 111. The thumb printing function generates summary data values 112 (SV's) for each image 111 that is configured to uniquely distinguish images 111 associated with property (e.g., rental property, property listings, vacation rental listings, real property) from other images 111 associated with property. Summary data values 112 may also be referred to herein as thumbprint values 112. The thumbprint value 112 may be associated with its respective image 111 via the image identifier 113 for the image 111. The thumb printing function may generate thumbprint values 112 for each image 111 in every property listing 110 in data warehouse 130. Each thumbprint value 112 may uniquely identify each image 111 the thumbprint value 112 is associated with and the thumbprint value 112 may be used to compare an image 111 in a property listing 110 with another image 111 in another property listing 110 to determine if the images 111 are duplicate images 111 based on a comparison between their thumbprint values 112 that indicates the thumbprint values 112 match each other. A match need not be an exact match and images 111 that may be substantially similar to each other may have thumbprint values 112 that match each other. See [0026], In example 100b, the image count 137 and the attribute count 139 may optionally be inputs to a confidence threshold determinator configured to determine if the image count 137 meets or exceeds an image threshold count and if the attribute count 139 meets or exceeds an attribute threshold count. … the attribute threshold count may be set to a value of 3 such that at least three listing attributes 115 in listing 110' and 110'' may output a signal or data (e.g., a Correlation Value) that indicates that the two listings (110', 110'') may be potentially duplicate listings).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Kroepfl and Corbett because Corbett provides a datastore that includes property listings (e.g., for rental properties) may be accessed by a computing resource configured to execute a thumb printing algorithm to generate summary data values (e.g., thumbprint values, hash values) of digital data included one or more images of a property listing. The summary data values along with listing attributes (e.g., address, zip code, geolocation, brand, number of bedrooms/bathrooms/sleeps, amenities) of the property listing may be compared with summary data values and listing attributes of other property listings to determine if the summary data values of one or more images match and if one or more listing attributes match. A threshold number of image matches and listing attribute matches may indicate that the property listings are duplicate property listings, which may be merged, removed or replaced with links/pointers by the computer resource to increase data storage space and/or reduce data search latency times of the datastore (Corbett, See ABSTRACT) to be utilized by Kroepfl to identify the matching images.
Kroepfl in view of Corbett does not explicitly disclose generate a graph in which a first axis represents an X coordinate of the first image and a second axis represents an X coordinate of the second image; wherein each point is arranged within the graph based on its respective X coordinate value from the first image and its respective X coordinate value from the second image; generate a regression line plotted on the graph based on coordinate locations of a cluster of points from the points on the graph, and identify matching image point pairings based on X coordinate locations of the points on the graph with respect to the regression line.
However, Ding teaches disclose generate a graph in which a first axis represents an X coordinate of the first image and a second axis represents an X coordinate of the second image; wherein each point is arranged within the graph based on its respective X coordinate value from the first image and its respective X coordinate value from the second image; generate a regression line plotted on the graph based on coordinate locations of a cluster of points from the points on the graph, and identify matching image point pairings based on X coordinate locations of the points on the graph with respect to the regression line (Ding, See [0059], Once the ion cloud starts to oscillate between the two x-axis ion mirrors, it periodically passes through the region between the pick-up strip electrodes 3.11 to 3.14 and induces image current. Each group of ions with a specific mass-to-charge ratio has a specific oscillation frequency. Thus, the image current signal associated with a group of ions will contain fundamental and higher, harmonic frequency components of the oscillation frequency of that group. It is possible to use any one electrode of either array as an image current pick-up electrode. However, it is better to link corresponding pairs of mutually aligned electrodes, with one electrode from each array because, apparently, this produces image current signal having twice the magnitude of image current signal produced using only a single pick-up electrode. FIG. 4A shows an image current detection circuit having a pair of such linked electrodes, 3.13. However, when multiple pairs of linked pick-up electrodes are used, and their image current signals are suitably combined, a higher signal intensity is obtained. FIG. 4B shows an image current detection circuit having multiple pairs of linked electrodes. The image current signal produced by electrode pairs 3.12 and 3.13 (shown connected together) is initially transduced by regression can be used to maximize the usage of the detected signal).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Kroepfl and Corbett and Ding because Ding provides a An electrostatic ion trap for mass analysis includes a first array of electrodes and a second array of electrodes, spaced from the first array of electrode. The first and second arrays of electrodes may be planar arrays formed by parallel strip electrodes or by concentric, circular or part-circular Ding, See ABSTRACT) can be utilized by Kroepfl and Corbett to match images.

Regarding claim 2, Kroepfl in view of Corbett and Ding further teaches the computing system of claim 1, wherein the first and second images are each captured of at least one of a room, a building, a pool, and a common area, which are included in a property rental listing of a web page (Corbett, See [0020]). 
Regarding claim 3, Kroepfl in view of Corbett and Ding further teaches the computing system of claim 1, wherein the processor is configured to determine image point pairings by executing a scale-invariant feature transform (SIFT) operation to detect the image point pairings between the first and second images (Kroepfl, See [0053]-[0054]). 
Regarding claim 4, Kroepfl in view of Corbett and Ding further teaches the computing system of claim 1, wherein the processor is configured to execute a random sample consensus (RANSAC) operation on points on the graph to generate the regression line (Kroepfl, See [0096]). 
Regarding claim 5, Kroepfl in view of Corbett and Ding further teaches the computing system of claim 4, wherein the processor is configured to determine which image point pairings are inliers based on a distance between the points on the graph regression line on the graph (Kroepfl, See [0112]-[0115]). 
Regarding claim 7, Kroepfl in view of Corbett and Ding further teaches the computing system of claim 1, wherein the first image is included in a first item listing on the first web page and the second image is included in a second item listing on the second web page, and the first and second item listings are stored in an inventory of item listings (Corbett, See [0020]). 
Regarding claim 8, Kroepfl in view of Corbett and Ding further teaches the computing system of claim 7, wherein the processor is further configured to execute a de-duplication operation on the inventory of web listings based on determining that the first and second item listings include images that are captured of the same item (Corbett, See [0029]). 

Regarding claim 9, Kroepfl teaches a computer-implemented method comprising: 
determining image point pairings between image points of a first image and image points of a second image based on content included in the first and second images and plot the image point pairings as points on a graph, respectively (Kroepfl, See [0035], … The method also includes identifying points of interest. The identification of points of interest includes identifying a first plurality of interest points of the first image and identifying a second plurality of interest points of the second image. The method also includes determining feature vectors associated with each of the points of interest. The determination of feature vectors includes determining a feature vector for each of the first plurality of interest points resulting in a first plurality of feature vectors and determining a feature vector for each of the second plurality of interest points resulting in a second plurality of feature vectors. The method also includes Identifying the orientation of the feature vectors includes identifying a first orientation selection comprised of one or more of the second plurality of feature vectors having an orientation within a predefined angular range of a first selection of the first plurality of interest points and identifying a second orientation selection comprised of one or more of the second plurality of feature vectors having an orientation within the predefined angular range of a second selection of the first plurality of interest points. The method also includes identifying matching points of interest in the first image and the second image. Identifying matching points of interest includes matching one or more of the first selection of the first plurality of interest points with one or more of the first orientation selection and matching one or more of the second selection of the first plurality of interest points with one or more of the second orientation selection. The method also includes applying a homography model to the matched points of interest to identify one or more points of interest that are outliers of the matching points of interest. Additionally, the method includes removing the one or more points of interest that are outliers to result in a first selection of matched points of interest. Further, the method includes augmenting each feature vector associated with the first selection of matched points of interest. A feature vector of a point of interest associated with the first image is augmented with a projected location of the point of interest onto the second image. A feature vector of a point of interest associated with the second image is augmented with a location of the point of interest associated with the second image. The method also includes identifying matching points of interest in the first image and the second image utilizing the augmented feature vectors. The method also includes determining the first image and the second image are related, wherein the first image and the second image are related when a confidence value is above a predefined threshold. The method also includes associating the known identity with the compiled image that includes both a first image and a second image as well as a visual depiction of a plurality of matched points of interest. For example, the image 400 of FIG. 4 and the image 500 of FIG. 5 are compiled to form the image 1500. The image 1500 is merely a graphical illustration of a plurality of points that have been identified as being matching points of interest among the first and second images. Therefore, the generation of the image 1500 (as well as all images of FIGS. 4-20) is not necessary in an embodiment of the present invention, but aids in the discussion of the present invention); and 
in response to an amount of the matching image point pairings being greater than a predetermined threshold, determining the first image and the second image are captured of the same item (Kroepfl, See [0035], … The method also includes determining the first image and the second image are related, wherein the first image and the second image are related when a confidence value is above a predefined threshold. The method also includes associating the known identity with the known geographic location), and transmitting information about the first and second images captured of the same item to an application (Kroepfl, See [0134], … In an exemplary embodiment, the association is stored in a data store for purposes of providing relevant results to location-based searches).
Furthermore, Corbett teaches determining image point pairings between image points of a first image and image points of a second image based on content included in the first and second images; and in response to an amount of the matching image point pairings being greater than a predetermined threshold, determining the first image and the second image are captured of the same item, and transmitting information about the first and second images captured of the same item to an application (Corbett, See [0021], FIG. 1A representing property listings. In FIG. 1A a data warehouse 130 may include data representing property listings 110 that are stored in data warehouse 130. Although one such property listing is depicted in example 100, the data warehouse 130 may include several property listings 110, such as several hundred thousand to several million or more, for example. The data representing each property listing may include data for one or more images 111 (e.g., photos of vacation rental units, real property, etc.), an image identifier 113 associated with each image 111, a listing identifier 114 associated with each image 111 and listing attributes associated with each property listing (e.g., zip code, address, number of bed rooms, number of bath rooms, number of sleeps, a geolocation, etc.). For each property listing 110, the data representing each image 111 may be received by a thumb printing function (e.g., a thumb printing algorithm) configured to generate a summary data value 112 for each image. For example, summary data value 112 may constitute a summary data value 112 of digital data in image 111. The thumb printing function generates summary data values 112 (SV's) for each image 111 that is configured to uniquely distinguish images 111 associated with property (e.g., rental property, property listings, vacation rental listings, real property) from other images 111 associated with property. Summary data values 112 may also be referred to herein as thumbprint values 112. The thumbprint value 112 may be associated with its respective image 111 via the image identifier 113 for the image 111. The thumb printing function may generate thumbprint values 112 for each image 111 in every property listing 110 in data warehouse 130. Each thumbprint value 112 may uniquely identify each image 111 the thumbprint value 112 is associated with and the thumbprint value 112 may be used to compare an image 111 in a property listing 110 with another image 111 in another property listing 110 to determine if the images 111 are duplicate images 111 based on a comparison between their thumbprint values 112 that indicates the thumbprint values 112 match each other. A match need not be an exact match and images 111 that may be substantially similar to each other may have thumbprint values 112 that match each other. See [0026], In example 100b, the image count 137 and the attribute count 139 may optionally be inputs to a confidence threshold determinator configured to determine if the image count 137 meets or exceeds an image threshold count and if the attribute count 139 meets or exceeds an attribute threshold count. … the attribute threshold count may be set to a value of 3 such that at least three listing attributes 115 in listing 110' and 110'' must match. Accordingly, if image count 137 is .gtoreq.2 and the attribute count 139 is .gtoreq.3, then confidence threshold determinator may output a signal or data (e.g., a Correlation Value) that indicates that the two listings (110', 110'') may be potentially duplicate listings).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Kroepfl and Corbett because Corbett provides a datastore that includes property listings (e.g., for rental properties) may be accessed by a computing resource configured to execute a thumb printing algorithm to generate summary data values (e.g., thumbprint values, hash values) of digital data included one or more images of a property listing. The summary data values along with listing attributes (e.g., address, zip code, geolocation, brand, number of bedrooms/bathrooms/sleeps, amenities) of the property listing may be compared with summary data values and listing attributes of other property listings to determine if the summary data values of one or more images match and if one or more listing attributes match. A threshold number of image matches and listing attribute matches may indicate that the property listings are duplicate property listings, which may be merged, removed or replaced with links/pointers by the computer resource to increase data storage space and/or Corbett, See ABSTRACT) to be utilized by Kroepfl to identify the matching images.
Kroepfl in view of Corbett does not explicitly disclose generate a graph in which a first axis represents an X coordinate of the first image and a second axis represents an X coordinate of the second image; wherein each point is arranged within the graph based on its respective X coordinate value from the first image and its respective X coordinate value from the second image; generate a regression line plotted on the graph based on coordinate locations of a cluster of points from the points on the graph, and identify matching image point pairings based on X coordinate locations of the points on the graph with respect to the regression line.
However, Ding teaches disclose generate a graph in which a first axis represents an X coordinate of the first image and a second axis represents an X coordinate of the second image; wherein each point is arranged within the graph based on its respective X coordinate value from the first image and its respective X coordinate value from the second image; generate a regression line plotted on the graph based on coordinate locations of a cluster of points from the points on the graph, and identify matching image point pairings based on X coordinate locations of the points on the graph with respect to the regression line (Ding, See [0059], Once the ion cloud starts to oscillate between the two x-axis ion mirrors, it periodically passes through the region between the pick-up strip electrodes 3.11 to 3.14 and induces image current. Each group of ions with a specific mass-to-charge ratio has a specific oscillation frequency. Thus, the image current signal associated with a group of ions will contain fundamental and higher, harmonic frequency components of the oscillation frequency of that group. It is possible to use any one electrode of either array as an image current pick-up to link corresponding pairs of mutually aligned electrodes, with one electrode from each array because, apparently, this produces image current signal having twice the magnitude of image current signal produced using only a single pick-up electrode. FIG. 4A shows an image current detection circuit having a pair of such linked electrodes, 3.13. However, when multiple pairs of linked pick-up electrodes are used, and their image current signals are suitably combined, a higher signal intensity is obtained. FIG. 4B shows an image current detection circuit having multiple pairs of linked electrodes. The image current signal produced by electrode pairs 3.12 and 3.13 (shown connected together) is initially transduced by I-V converter 42 and then supplied to one input of a differential amplifer 44, whereas the image current signals produced by neighbouring electrodes 3.11 and 3.14 are transduced by I-V converters 41 and 43, respectively and summed at the other input to the differential amplifier 44. The differential amplifier 44 then outputs a difference signal by subtracting the summed signal at electrodes 3.11, 3.14 from the signal at electrodes 3.12, 3.13. A simulation was performed for an iso-trap having the same structure as that shown in FIG. 1 using a tightly bunched group of 1000 ions. FIG. 4C shows the image current signals, marked A and B, produced by the image current circuits of FIGS. 4A and 4B, respectively. The traces shown in FIG. 4C were obtained from 50 .mu.s of recorded data with a flight time of about 5 ms. The ion packet was kept tightly bound within this time window and no significant signal decay was observed. It can be seen that when more pick-up electrodes are used a higher average signal intensity results and also the image current output waveforms contain more, higher order, frequency components. Improved sensitivity and mass resolution can be achieved using appropriate time domain image current-to-mass spectrum conversion algorithms. While it is possible to use Fourier transformation to convert the image current signal into a mass spectrum, the multiple, higher harmonic frequency regression can be used to maximize the usage of the detected signal).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Kroepfl and Corbett and Ding because Ding provides a An electrostatic ion trap for mass analysis includes a first array of electrodes and a second array of electrodes, spaced from the first array of electrode. The first and second arrays of electrodes may be planar arrays formed by parallel strip electrodes or by concentric, circular or part-circular electrically conductive rings. The electrodes of the arrays are supplied with substantially the same pattern of voltage whereby the distribution of electrical potential in the space between the arrays is such as to reflect ions isochronously in a flight direction causing them to undergo periodic, oscillatory motion in the space, focused substantially mid-way between the arrays. Amplifier circuitry is used to detect image current having frequency components related to the mass-to-charge ratio of ions undergoing the periodic, oscillatory motion (Ding, See ABSTRACT) can be utilized by Kroepfl and Corbett to match images.

Regarding claims 10-13 and 15-16, the instant claims are method claims which correspond to the system claims 2-5 and 7-8 above, therefore they are rejected for the same reason as set forth above.

Regarding claim 17, Kroepfl teaches a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for Kroepfl, See [0038]), the content comparison method comprising: 
determining image point pairings between image points of a first image and image points of a second image based on content included in the first and second images and plot the image point pairings as points on a graph, respectively (Kroepfl, See [0035], … The method also includes identifying points of interest. The identification of points of interest includes identifying a first plurality of interest points of the first image and identifying a second plurality of interest points of the second image. The method also includes determining feature vectors associated with each of the points of interest. The determination of feature vectors includes determining a feature vector for each of the first plurality of interest points resulting in a first plurality of feature vectors and determining a feature vector for each of the second plurality of interest points resulting in a second plurality of feature vectors. The method also includes identifying an orientation of the feature vectors. Identifying the orientation of the feature vectors includes identifying a first orientation selection comprised of one or more of the second plurality of feature vectors having an orientation within a predefined angular range of a first selection of the first plurality of interest points and identifying a second orientation selection comprised of one or more of the second plurality of feature vectors having an orientation within the predefined angular range of a second selection of the first plurality of interest points. The method also includes identifying matching points of interest in the first image and the second image. Identifying matching points of interest includes matching one or more of the first selection of the first plurality of interest points with one or more of the first orientation selection and matching one or more of the second selection of the first plurality of interest points with one or more of the second orientation selection. The method also includes applying a homography model to the matched points of interest to identify one or more points of interest that are outliers of the matching points of interest. Additionally, the method includes removing the one or more points of interest that are outliers to result in a first selection of matched points of interest. Further, the method includes augmenting each feature vector associated with the first selection of matched points of interest. A feature vector of a point of interest associated with the first image is augmented with a projected location of the point of interest onto the second image. A feature vector of a point of interest associated with the second image is augmented with a location of the point of interest associated with the second image. The method also includes identifying matching points of interest in the first image and the second image utilizing the augmented feature vectors. The method also includes determining the first image and the second image are related, wherein the first image and the second image are related when a confidence value is above a predefined threshold. The method also includes associating the known identity with the known geographic location. See [0092], Turning to FIG. 15 that depicts an image 1500. The image 1500 is a compiled image that includes both a first image and a second image as well as a visual depiction of a plurality of matched points of interest. For example, the image 400 of FIG. 4 and the image 500 of FIG. 5 are compiled to form the image 1500. The image 1500 is merely a graphical illustration of a plurality of points that have been identified as being matching points of interest among the first and second images. Therefore, the generation of the image 1500 (as well as all images of FIGS. 4-20) is not necessary in an embodiment of the present invention, but aids in the discussion of the present invention); and 
in response to an amount of the matching image point pairings being greater than a predetermined threshold, determining the first image and the second image are captured of the same item (Kroepfl, See [0035], … The method also includes determining the first image wherein the first image and the second image are related when a confidence value is above a predefined threshold. The method also includes associating the known identity with the known geographic location), and transmitting information about the first and second images captured of the same item to an application (Kroepfl, See [0134], … In an exemplary embodiment, the association is stored in a data store for purposes of providing relevant results to location-based searches). 
Furthermore, Corbett teaches determining image point pairings between image points of a first image and image points of a second image based on content included in the first and second images; and in response to an amount of the matching image point pairings being greater than a predetermined threshold, determining the first image and the second image are captured of the same item, and transmitting information about the first and second images captured of the same item to an application (Corbett, See [0021], FIG. 1A depicts examples of data representing property listings. In FIG. 1A a data warehouse 130 may include data representing property listings 110 that are stored in data warehouse 130. Although one such property listing is depicted in example 100, the data warehouse 130 may include several property listings 110, such as several hundred thousand to several million or more, for example. The data representing each property listing may include data for one or more images 111 (e.g., photos of vacation rental units, real property, etc.), an image identifier 113 associated with each image 111, a listing identifier 114 associated with each image 111 and listing attributes associated with each property listing (e.g., zip code, address, number of bed rooms, number of bath rooms, number of sleeps, a geolocation, etc.). For each property listing 110, the data representing each image 111 may be received by a thumb printing function (e.g., a thumb printing algorithm) configured to generate a summary data value 112 for each image. For Summary data values 112 may also be referred to herein as thumbprint values 112. The thumbprint value 112 may be associated with its respective image 111 via the image identifier 113 for the image 111. The thumb printing function may generate thumbprint values 112 for each image 111 in every property listing 110 in data warehouse 130. Each thumbprint value 112 may uniquely identify each image 111 the thumbprint value 112 is associated with and the thumbprint value 112 may be used to compare an image 111 in a property listing 110 with another image 111 in another property listing 110 to determine if the images 111 are duplicate images 111 based on a comparison between their thumbprint values 112 that indicates the thumbprint values 112 match each other. A match need not be an exact match and images 111 that may be substantially similar to each other may have thumbprint values 112 that match each other. See [0026], In example 100b, the image count 137 and the attribute count 139 may optionally be inputs to a confidence threshold determinator configured to determine if the image count 137 meets or exceeds an image threshold count and if the attribute count 139 meets or exceeds an attribute threshold count. … the attribute threshold count may be set to a value of 3 such that at least three listing attributes 115 in listing 110' and 110'' must match. Accordingly, if image count 137 is .gtoreq.2 and the attribute count 139 is .gtoreq.3, then confidence threshold determinator may output a signal or data (e.g., a Correlation Value) that indicates that the two listings (110', 110'') may be potentially duplicate listings).
 Corbett provides a datastore that includes property listings (e.g., for rental properties) may be accessed by a computing resource configured to execute a thumb printing algorithm to generate summary data values (e.g., thumbprint values, hash values) of digital data included one or more images of a property listing. The summary data values along with listing attributes (e.g., address, zip code, geolocation, brand, number of bedrooms/bathrooms/sleeps, amenities) of the property listing may be compared with summary data values and listing attributes of other property listings to determine if the summary data values of one or more images match and if one or more listing attributes match. A threshold number of image matches and listing attribute matches may indicate that the property listings are duplicate property listings, which may be merged, removed or replaced with links/pointers by the computer resource to increase data storage space and/or reduce data search latency times of the datastore (Corbett, See ABSTRACT) to be utilized by Kroepfl to identify the matching images.
Kroepfl in view of Corbett does not explicitly disclose generate a graph in which a first axis represents an X coordinate of the first image and a second axis represents an X coordinate of the second image; wherein each point is arranged within the graph based on its respective X coordinate value from the first image and its respective X coordinate value from the second image; generate a regression line plotted on the graph based on coordinate locations of a cluster of points from the points on the graph, and identify matching image point pairings based on X coordinate locations of the points on the graph with respect to the regression line.
Ding teaches disclose generate a graph in which a first axis represents an X coordinate of the first image and a second axis represents an X coordinate of the second image; wherein each point is arranged within the graph based on its respective X coordinate value from the first image and its respective X coordinate value from the second image; generate a regression line plotted on the graph based on coordinate locations of a cluster of points from the points on the graph, and identify matching image point pairings based on X coordinate locations of the points on the graph with respect to the regression line (Ding, See [0059], Once the ion cloud starts to oscillate between the two x-axis ion mirrors, it periodically passes through the region between the pick-up strip electrodes 3.11 to 3.14 and induces image current. Each group of ions with a specific mass-to-charge ratio has a specific oscillation frequency. Thus, the image current signal associated with a group of ions will contain fundamental and higher, harmonic frequency components of the oscillation frequency of that group. It is possible to use any one electrode of either array as an image current pick-up electrode. However, it is better to link corresponding pairs of mutually aligned electrodes, with one electrode from each array because, apparently, this produces image current signal having twice the magnitude of image current signal produced using only a single pick-up electrode. FIG. 4A shows an image current detection circuit having a pair of such linked electrodes, 3.13. However, when multiple pairs of linked pick-up electrodes are used, and their image current signals are suitably combined, a higher signal intensity is obtained. FIG. 4B shows an image current detection circuit having multiple pairs of linked electrodes. The image current signal produced by electrode pairs 3.12 and 3.13 (shown connected together) is initially transduced by I-V converter 42 and then supplied to one input of a differential amplifer 44, whereas the image current signals produced by neighbouring electrodes 3.11 and 3.14 are transduced by I-V regression can be used to maximize the usage of the detected signal).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Kroepfl and Corbett and Ding because Ding provides a An electrostatic ion trap for mass analysis includes a first array of electrodes and a second array of electrodes, spaced from the first array of electrode. The first and second arrays of electrodes may be planar arrays formed by parallel strip electrodes or by concentric, circular or part-circular electrically conductive rings. The electrodes of the arrays are supplied with substantially the same pattern of voltage whereby the distribution of electrical potential in the space between the Ding, See ABSTRACT) can be utilized by Kroepfl and Corbett to match images.

Regarding claims 18-20, the instant claims are program claims which correspond to the system claims 2-4 above, therefore they are rejected for the same reason as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner's Note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168